      Case 2:19-cv-00550-KJD-NJK Document 44 Filed 08/18/20 Page 1 of 2



1    JOHNATHAN M. LEAVITT, ESQ.
     Nevada Bar No. 13172
2
     RICHARD HARRIS LAW FIRM
3    801 South Fourth Street
     Las Vegas, Nevada 89101
4    Phone: (702) 444-4444
5
     Fax: (702) 444-4455
     E-Mail: JLeavitt@RichardHarrisLaw.com
6    Attorneys for Plaintiff
7                              UNITES STATES DISTRICT COURT
8
                                       DISTRICT OF NEVADA
9
      STEPHEN EDWARD BELL,                      )
10
                                                )
11                        Plaintiff,            )   CASE NO.: 2:19-cv-00550-KJD-NJK
      vs.                                       )
12                                              )
      ALBERTSON’S LLC; TINLUN LUCKY             )
13
      INVESTMENT CORPORATION; DOES I            )
14    through X; and ROE CORPORATIONS XI        )
      through XX, inclusive,                    )
15                                              )
                          Defendants.           )
16

17          STIPULATION AND ORDER TO CONTINUE TIME TO FILE RESPONSE TO
                    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
18

19           IT IS HEREBY STIPULATED BETWEEN the parties hereto by and through their
20
     ///
21
     ///
22
     ///
23

24   ///

25   ///
26
     ///
27
     ///
28
     ///

                                               1
      Case 2:19-cv-00550-KJD-NJK Document 44 Filed 08/18/20 Page 2 of 2



1    undersigned counsel that Plaintiff may have until August 21, 2020 to file a response to
2
     Defendant’s Motion for Summary Judgment.
3
     Dated this 17th day of August 2020.            Dated this 17th day of August 2020.
4

5
     RICHARD HARRIS LAW FIRM                        BRANDON | SMERBER LAW FIRM

6    /s/ Johnathan M. Leavitt, Esq.                 /s/ Andrew Guzik, Esq.
     JOHNATHAN M. LEAVITT, ESQ.                     ANDREW GUZIK, ESQ.
7    Nevada Bar No. 13172                           Nevada Bar No. 12758
8
     801 South Fourth Street                        139 East Warm Springs Road
     Las Vegas, Nevada 89101                        Las Vegas, Nevada 89119
9    (702) 628-9888                                 (702) 380-0007
     Facsimile (702) 960-411                        Facsimile 702-380-2964
10
     Jleavitt@richardharrislaw.com                  a.guzik@bsnv.law
11   Attorney for Plaintiff,                        Attorneys for Defendant,
     STEPHEN EDWARD BELL                            ALBERTSONS, LLC
12

13
                   IT IS SO ORDERED this _____         August
                                          18th day of _________________, 2020.
14

15

16                                           __________________________________
                                             UNITED STATES JUDGE
17

18

19

20

21

22

23

24

25

26

27

28



                                                2
